Case 3:20-cv-01015-TJC-JRK Document 23 Filed 09/29/20 Page 1 of 10 PageID 574




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION
POWER RENTAL OP CO, LLC,

          Plaintiff,
v.                                                        Case No. 3:20-cv-01015-TJC-JRK

VIRGIN ISLANDS WATER
& POWER AUTHORITY,

          Defendant.


          DEFENDANT’S MOTION TO DISSOLVE PRE-JUDGMENT WRITS OF
           GARNISHMENT AND INCORPORATED MEMORANDUM OF LAW1

          Defendant, Virgin Islands Water & Power Authority (“Virgin Islands WAPA”),

pursuant to section 77.07, Florida Statutes, moves to dissolve the pre-judgment writs of

garnishment issued to FirstBank Puerto Rico (“FirstBank”) and Banco Popular de Puerto Rico

(“Banco Popular”) by Plaintiff, Power Rental Op Co, LLC. In support, Virgin Islands WAPA

states:

                                       BACKGROUND

          1.      This motion is necessary because of Plaintiff’s heavy-handed and improper

attempt to interfere with a government agency’s banking relationships outside of Florida. If

Plaintiff truly had a reasonable basis to believe the Virgin Islands WAPA, an autonomous

agency of the Virgin Islands government that is responsible for electricity and drinking water




1
  Virgin Islands WAPA has filed a motion to dismiss challenging the Court’s exercise of
personal jurisdiction over Virgin Islands WAPA, which has no presence in Florida and has not
purposefully availed itself of the privileges of doing business in Florida. (See generally Doc.
20.) Because the instant motion is being filed after the motion to dismiss and is neither a motion
under Federal Rule of Civil Procedure 12 nor a responsive pleading, it does not waive Virgin
Islands WAPA’s right to challenge to the Court’s exercise of personal jurisdiction. See, e.g.,
Lane v. XYZ Venture Partners, L.L.C., 322 F. App’x 675, 678 (11th Cir. 2009).
Case 3:20-cv-01015-TJC-JRK Document 23 Filed 09/29/20 Page 2 of 10 PageID 575




throughout the territory, was removing funds outside of Florida, Plaintiff should have sued

Virgin Islands WAPA in the Virgin Islands, the exclusive jurisdiction agreed to by the parties.

In fact, there is nothing stopping Plaintiff from seeking relief in the Virgin Islands other than

a strategy to use the Florida courts to exert undue pressure on Virgin Islands WAPA by

interfering with two of its banking relationships.

       2.      Plaintiff filed its complaint in Florida Circuit Court on June 24, 2020 (see Doc.

6 at 1). On July 28, 2020, more than one month later and before serving Virgin Islands WAPA

with the complaint, Plaintiff filed an “emergency” ex parte motion for prejudgment writs of

garnishment against purported Virgin Islands WAPA bank accounts at FirstBank (the

“FirstBank writ”) and Banco Popular (the “Banco Popular writ”) (Doc. 1-3 at 7–16).2

       3.      As the basis for the emergency motion, Plaintiff claimed “there presently exists

a substantial risk” that Virgin Islands WAPA, an incorporated instrumentality of the Virgin

Islands government, “is or will be declared insolvent and cannot meet its obligations to its

creditors,” (id. ¶ 25), and “funds in the Bank Accounts may be secreted or moved” (id. ¶ 27).

Plaintiff provided no evidentiary support for these accusations.

       4.      In the absence of any opposition, the state court granted the motion on July 29,

2020 (Doc. 1-3 at 63–64), and the writs issued on July 30, 2020 (Doc. 1-3 at 69–72).

       5.      Despite the purported emergency, Plaintiff did not serve the complaint on

Virgin Islands WAPA until nearly a month later on August 27, 2020. (Doc. 1-3 at 81.)

       6.      On September 10, 2020, Virgin Islands WAPA removed the action to this

Court. (Doc. 1.)




2
 Virgin Islands WAPA’s citations to docket entry 1-3 will reference the page numbers in the
header generated by CM/ECF. All other citations reference internal page numbers.


                                               2
Case 3:20-cv-01015-TJC-JRK Document 23 Filed 09/29/20 Page 3 of 10 PageID 576




       7.      On September 11, 2020, Plaintiff gave notice that FirstBank had served its

objections and answer to the FirstBank Writ. In its answer, FirstBank explained that it was not

indebted to Virgin Islands WAPA by reason of any deposit or bank account in Florida and did

not possess or control any property of Virgin Islands WAPA in Florida. (Doc. 12-1 at 2–3, ¶

3.) FirstBank further explained that any accounts or property maintained outside of Florida

were beyond the jurisdictional reach of the state court to garnish. (Id. at 2, ¶ 2 & n.3.)

       8.      On September 14, 2020, Plaintiff filed a motion for entry of default against

Banco Popular claiming Plaintiff served the Banco Popular writ on Banco Popular on August

13, 2020, and that Banco Popular failed to serve an answer within 20 days -- i.e., no later than

September 2, 2020. (Doc. 14 at 1–2, ¶¶ 3, 6.) However, in a footnote, Plaintiff disclosed that

Banco Popular had, in fact, answered the writ by sending a letter to Plaintiff’s counsel on

August 19, 2020. (Id. at 2 n.1.) In addition, Banco Popular followed up with further

correspondence on September 14, 2020. (Id.)

       9.      Plaintiff declined to provide the Court with a copy of the correspondence from

Banco Popular and, apart from vaguely referencing “objections,” declined to describe the

substance of Banco Popular’s response. (Id.) Moreover, without citing any statutory language

or case law, Plaintiff asserted that Banco Popular’s response “is deficient, and improper as a

matter of law” because “an appropriate response” is required. (Id.) Plaintiff did not attempt to

explain what was improper about Banco Popular’s response. (Id.) Contrary to sections 77.055

and 77.061, Florida Statutes, Plaintiff has not filed any notice of or reply to Banco Popular’s

answer.

       10.     In addition, the return of service Plaintiff filed indicates the Banco Popular writ

was served at 1221 Brickell Avenue in Miami, Florida, an address listed as a branch location




                                                3
Case 3:20-cv-01015-TJC-JRK Document 23 Filed 09/29/20 Page 4 of 10 PageID 577




of Popular Bank and not Banco Popular. (Doc. 14-1 at 1.) Donna A. Maldonado-Rivera, Vice

President and Counsel to Banco Popular’s parent company, has declared that Banco Popular

and Popular Bank are distinct entities, that Veronica Tercero is not an employee of Banco

Popular and was not authorized to accept service on its behalf, and that Banco Popular has no

offices and has never done business in Florida.3 (Ex. A at 1 ¶¶ 2–3; see also Doc. 21, ¶ 2 (noting

different FDIC numbers and locations).)

         11.     Plaintiff’s motion for default therefore fails to establish that the Banco Popular

writ was properly served on Banco Popular.

         12.     Virgin Islands WAPA now files its motion under section 77.07, Florida

Statutes, to dissolve the FirstBank and Banco Popular writs.

                                  MEMORANDUM OF LAW

I.       Chapter 77, Florida Statutes, provides the standards and procedures that govern
         the dissolution of pre-judgment writs of garnishment.

         Pursuant to Federal Rule of Civil Procedure 64, federal district courts in Florida apply

chapter 77, Florida Statutes, with respect to pre-judgment writs of garnishment. See, e.g.,

Technogym USA Corp. v. Fit Solutions, LLC, No. 18-cv-80125, 2018 WL 3110798, at *1–2

(S.D. Fla. Mar. 22, 2018); see also Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto

Truck Drivers Local No. 70 of Alameda Cnty., 415 U.S. 423, 436 n.10 (1974) (“[I]n all cases

in federal court . . . state law is incorporated to determine the availability of prejudgment

remedies for the seizure of . . . property to secure satisfaction of the judgment ultimately

entered.”). However, federal courts retain the inherent authority to limit the scope of pre-

judgment remedies otherwise be available through Rule 64. See, e.g., Bridgestone/Firestone,




3
    The Maldonado-Rivera declaration is attached hereto as Exhibit A.


                                                 4
Case 3:20-cv-01015-TJC-JRK Document 23 Filed 09/29/20 Page 5 of 10 PageID 578




Inc. v. Recovery Credit Servs., Inc., 147 F.R.D. 66, 67 n.3 (S.D.N.Y 1993). Under Florida law,

garnishment statutes are strictly construed. See, e.g., Akerman Senterfitt & Edison, P.A. v.

Value Seafood, Inc., 121 So. 3d 83, 86 (Fla. 3rd DCA 2013).

       Section 77.07, Florida Statutes, provides the mechanism and standards for dissolution

of a pre-judgment writ of garnishment:

               [A] defendant, by motion, may obtain the dissolution of a writ
               of garnishment, unless the petitioner proves the grounds upon
               which the writ was issued and unless, in the case of a
               prejudgment writ, there is a reasonable probability that the final
               judgment in the underlying action will be rendered in his or her
               favor.

In addition, section 77.055, Florida Statutes, provides that a writ of garnishment will be

dissolved “if any allegation in the plaintiff’s motion for writ of garnishment is untrue.” See

also id. § 77.07(2) (“[I]f [an] allegation in plaintiff’s motion which is denied is not proved to

be true, the garnishment shall be dissolved.”). Accordingly, by filing this motion to dissolve,

Virgin Islands WAPA places the burden on Plaintiff to “prove[ ] the grounds upon which the

writ[s] [were] issued” and prove that “there is a reasonable probability that the final judgment

. . . will be rendered in [Plaintiff’s] favor.” Id. § 77.07; see also Marshall-Shaw v. Ford, 755

So. 2d 162, 164 (Fla. 4th DCA 2000) (“When a party moves to dissolve a writ of . . .

garnishment, the party opposing the motion must prove the grounds on which the writ issued

and a reasonable probability of obtaining a final judgment in his or her favor.”); Hurricane

Towing, Inc. v. Petro Hydro, Inc., No. 99-cv-1643, 2000 WL 1276754, at *1 (S.D. Fla. May

19, 2000) (“[T]he burden is on the plaintiff to prove the grounds for the issuance of the writ.”).

Even unintentionally false statements in a motion for writ of garnishment are a basis for a

dissolution. See, e.g., Branch Banking & Trust Co. v. Hamilton Greens, LLC, No. 11-cv-80507,

2015 WL 5257668, at *7 (S.D. Fla. Sept. 8, 2015).



                                                5
Case 3:20-cv-01015-TJC-JRK Document 23 Filed 09/29/20 Page 6 of 10 PageID 579




II.     The writs must be dissolved because Plaintiff cannot show that the allegations in
        its motion are true or that Plaintiff is likely to obtain a final judgment in its favor
        and because the alleged accounts are otherwise not subject to garnishment.

            Multiple allegations in Plaintiff’s motion are not true.

        Plaintiff’s motion states that Virgin Islands WAPA maintains accounts at FirstBank

and Banco Popular in Florida and within this Court’s jurisdiction. (See Doc. 1-3 at 8, ¶ 1

(referring to the accounts as “asset[s] in the jurisdiction of the Court” and “assets . . . in the

State of Florida” (emphasis added)). In fact, as would be expected from an autonomous agency

of the Virgin Islands government that produces and distributes electricity and drinking water

to residential and commercial customers in the territory, Virgin Islands WAPA does not

maintain any bank accounts in Florida. (See Doc. 20-1 at 2, ¶¶ 6–10.) Any accounts Virgin

Islands WAPA maintains with FirstBank or Banco Popular were opened and continue to be

located outside of Florida. (Doc. 12 at 2–3, ¶ 3; Ex. A at 1, ¶ 2.) Indeed, Banco Popular does

not have any branches or do any business in Florida. (Ex. A at 1, ¶ 2.) Plaintiff’s inaccurate

allegations that Virgin Islands WAPA maintains bank accounts in Florida alone require the

writs to be dissolved. See, e.g., Branch Banking & Trust, 2015 WL 5257668, at *7.

       Plaintiff also has provided no support for its allegations that any Virgin Islands WAPA

funds will be “secreted, consumed, transferred, or moved,” or that Virgin Islands WAPA “is

in severe financial distress and/or is insolvent and cannot meet its obligations when due.” (Doc.

1-3 at 9.) “[Virgin Islands WAPA] is an incorporated instrumentality of the Government of the

Virgin Islands.” Concepcion v. Soto, 519 F.2d 405, 406 (3d Cir. 1975); see also Doc. 20-1 at

1, ¶ 2. Plaintiff’s “say so” is insufficient to substantiate its alleged fears that the governmental

agency responsible for providing electricity and drinking water to the population residing in

the Virgin Islands will cease to operate or lack sufficient assets to satisfy a judgment. This is

particularly true given Virgin Islands WAPA’s immunity from execution. (See Part II.C.,


                                                 6
Case 3:20-cv-01015-TJC-JRK Document 23 Filed 09/29/20 Page 7 of 10 PageID 580




infra.) Plaintiff’s unsupported allegations about the secreting of accounts provide another basis

for dissolution. See, e.g., Branch Banking & Trust, 2015 WL 5257668, at *7.

           Plaintiff also cannot establish a “reasonable probability” final judgment will
           be entered in its favor.

       For reasons discussed more fully in Virgin Islands WAPA’s contemporaneously filed

motion to dismiss, Plaintiff cannot show a reasonable probability of success because the Court

lacks personal jurisdiction. (See generally Doc. 20.) At a minimum, these substantial doubts

about the Court’s jurisdiction preclude Plaintiff from making the required showing that it will

probably succeed on the merits and mandate dissolution of the writs. See Fla. Stat. § 77.07.

           The writs must also be dissolved because Virgin Islands WAPA’s alleged
           accounts are beyond this Court’s jurisdiction and immune from garnishment.

       As discussed above, Plaintiff’s allegation that Virgin Islands WAPA’s accounts at

FirstBank and Banco Popular, if any, are located in Florida is false. (See Part II.A., supra.) For

the same reasons, the alleged accounts are beyond the jurisdiction of this Court to garnish. See,

e.g., APR Energy, LLC v. Pakistan Power Resources, LLC, No. 3:08-cv-961, 2009 WL

10670783, at *3–4 (M.D. Fla. Feb. 5, 2009) (Richardson, J.) (“[T]he Florida prejudgment

garnishment statute does not provide for extraterritorial application . . . .”); Stansell v.

Revolutionary Armed Forces of Columbia (FARC), 149 F. Supp. 3d 1337, 1339 (M.D. Fla.

2015) (“[T]he Court concludes that it lacks subject matter jurisdiction to garnish any funds in

any bank accounts located outside the State of Florida.”). “[U]nder Florida law . . . a court

presiding over a writ of garnishment must not only have personal jurisdiction over the

garnishee,” which is lacking here (see Part II.B, supra), “but also jurisdiction over the property,

or res, that is the subject of the writ.” Federal Deposit Ins. Corp. for GulfSouth Private Bank

v. Amos, No. 3:12-cv-548, 2017 WL 9439161, at *7 (N.D. Fla. Jan. 10, 2017). Virgin Islands

WAPA has no accounts in Florida, and any accounts Virgin Islands WAPA maintains at


                                                7
Case 3:20-cv-01015-TJC-JRK Document 23 Filed 09/29/20 Page 8 of 10 PageID 581




FirstBank or Banco Popular were opened outside of Florida, with deposits into and

withdrawals from those accounts also occurring outside of Florida. (See Doc. 20-1 at 2, ¶¶ 6–

10.) These facts are corroborated by FirstBank’s answer, which confirms that FirstBank is not

indebted to Virgin Islands WAPA by reason of any bank accounts in Florida and does not

possess or control any property of Virgin Islands WAPA in Florida. (Doc. 12 at 2–3, ¶ 3.) They

are further corroborated by the Maldonado-Rivera declaration, which establishes that Banco

Popular has no offices and does not do business in Florida. (Ex. A at 1 ¶¶ 2–3.)

         The accounts are therefore located beyond this Court’s jurisdiction, and the banks have

insufficient jurisdictional contacts with this forum, and cannot be subjected to a writ of

garnishment under Florida law. See Amos, 2017 WL 9439161, at *7; Stansell, 149 F. Supp. 3d

at 1339; APR Energy, 2009 WL 10670783, at *3–4. Accordingly, the writs must be dissolved.

See Skulas v. Loiselle, No. 09-cv-60096, 2010 WL 1790439, at *3 (S.D. Fla. Apr. 9, 2010)

(“[B]ecause the bank account at issue is located in Pennsylvania, the Court does not have

jurisdiction over it and the instant Writ of Garnishment should be dissolved.” (internal citation

omitted)); APR Energy, LLC v. Pakistan Power Resources, LLC, No. 3:09-cv-961, 2009 WL

425975, at *2 (M.D. Fla. Feb. 20, 2009) (Richardson, J.) (“As this Court does not have

jurisdiction to issue a writ of garnishment against [a] bank account in Oklahoma, Garnishee’s

motion to dissolve is due to be granted.” (internal citation omitted)).

         In addition, Virgin Islands WAPA’s assets are statutorily immune from execution. See

V.I. Code tit. 30, § 111(a). Section 111 provides that “[a]ll property including funds of the

Authority[4] shall be exempt from levy and sale by virtue of an execution, and no execution or

other judicial process shall issue against the same nor shall any judgment against the Authority


4
    The term “Authority” refers to Virgin Islands WAPA. See V.I. Code tit. 30, § 102(a).


                                                8
Case 3:20-cv-01015-TJC-JRK Document 23 Filed 09/29/20 Page 9 of 10 PageID 582




be a charge or lien upon its property.” Id. This means Virgin Islands WAPA is immune from

“‘judicial process’ designed to reach the property of the Authority.” Concepcion, 519 F.2d at

406. “[A] judicial order that would compel the Authority to surrender its assets in payment of

a money judgment . . . is within the meaning of the quoted prohibitory language . . . .” Id.

       The purpose of Florida’s garnishment statutes is to secure a judgment debtor’s assets

so as to compel their surrender in satisfaction of a judgment. See, e.g., Zelaya/Capital Int’l

Judgment, LLC v. Zelaya, 769 F.3d 1296, 1304 (11th Cir. 2014) (“[T]he purpose of a writ of

garnishment is to help the judgment creditor secure a debt owed to the creditor by the judgment

debtor.”). The statutes thus run directly counter to Virgin Islands WAPA’s statutory immunity

under section 111, and this provides a further basis on which the writs must be dissolved.

III.   Request for hearing and demand on bond.

       Subject to its challenge to the Court’s exercise of personal jurisdiction, Virgin Islands

WAPA requests a hearing on this motion in accordance with section 77.07(1), Florida Statutes.

       In the event the Court dissolves the writs or dismisses this action for lack of personal

jurisdiction (see generally Doc. 20),Virgin Islands WAPA asks the Court to retain jurisdiction

to award all “costs, damages, and attorney’s fees” Virgin Islands WAPA has sustained due to

Plaintiff’s improperly suing out the writs of garnishment in this action. Fla. Stat. § 77.031(3).

                              RULE 3.01(g) CERTIFICATION

       Pursuant to Local Rule 3.01(g), the undersigned certifies that he conferred with

Plaintiff’s counsel on September 28, 2020, and Plaintiff opposes the relief requested.




                                                9
Case 3:20-cv-01015-TJC-JRK Document 23 Filed 09/29/20 Page 10 of 10 PageID 583




Dated: September 29, 2020

                                                  Respectfully submitted,

                                                  HOLLAND & KNIGHT
                                                  /s/ Daniel Mahfood
                                                  Frank E. Morreale (Fla. Bar No. 32599)
                                                  Daniel Mahfood (Fla. Bar No. 94879)
                                                  50 North Laura Street, Suite 3900
                                                  Jacksonville, Florida 32202
                                                  Telephone: (904) 798-5466
                                                  Facsimile: (904) 686-7441
                                                  frank.morreale@hklaw.com
                                                  daniel.mahfood@hklaw.com
                                                  -and-
                                                  VENABLE LLP
                                                  Edmund M. O’Toole (pro hac vice)
                                                  Anna G. Dimon (pro hac vice)
                                                  Rockefeller Center
                                                  1270 Avenue of the Americas
                                                  New York, New York 10020
                                                  emo’toole@venable.com
                                                  agdimon@venable.com
                                                  Attorneys for Defendant, Virgin
                                                  Islands Water & Power Authority


                              CERTIFICATE OF SERVICE

       I hereby certify that, on September 29, 2020, I electronically filed the foregoing using

the Court’s CM/ECF system, which will cause a Notice of Electronic Filing to be sent to

counsel of record.


                                                      /s/ Daniel Mahfood
                                                      Attorney




                                             10
